IMG-169                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-1278
                                       ___________

                                   CHAO XIONG HU,
                                                        Petitioner
                                             v.

                  ATTORNEY GENERAL OF THE UNITED STATES
                     ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A98-690-648)
                   Immigration Judge: Honorable Charles Honeyman
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 21, 2011
             Before: SLOVITER, CHAGARES AND WEIS, Circuit Judges

                              (Opinion filed: July 25, 2011)
                                     ___________

                                        OPINION
                                       ___________

PER CURIAM.

              Petitioner Chao Xiong Hu, a native of Fujian Province, China, seeks review

of a final order of removal. For the reasons that follow, we will deny the petition for

review.


                                             1
                                             I.

              Chao Xiong Hu (“Hu”) entered the United States without admission in

September 2004. In January 2005, Hu conceded his removability and filed an application

for asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). He claims he suffered past persecution and fears future persecution

based on his opposition to China’s coercive family planning policy and because of his

illegal departure from China. At his immigration hearing, Hu testified that his wife, who

is still in China with their son, was forced to have an IUD device inserted. The IUD

somehow became displaced and his wife became pregnant. Fearing reprisal, Hu and his

wife went into hiding. After his wife did not report for her routine IUD check-up, family

planning officials came to their home, broke in, and stole their television and refrigerator.

Hu claimed that officials then took his dying mother “hostage” until Hu and his wife

turned themselves in. Family planning officials then forced Hu’s wife to undergo an

abortion. While they were taking his wife away, the officials pushed Hu and he sustained

minor injuries.

              The Immigration Judge (“IJ”) found Hu’s testimony credible.

Nevertheless, the IJ determined that he failed to establish past persecution or a well-

founded fear of future persecution. The IJ determined that Hu was not eligible for

asylum based on his wife’s forced abortion, or based on his own experiences, including

his confrontation with family planning officials. In addition, the IJ found that Hu’s fear

                                              2
of future persecution was too speculative to qualify for asylum or withholding of

removal. Finally, the IJ concluded that he failed to meet the burden of proof for CAT

relief. The Board of Immigration Appeals (“BIA”) dismissed his appeal. Hu filed a

timely petition for review.

                                            II.

              We have jurisdiction to review a final order of removal under 8 U.S.C.

           § 1252(a)(1). See Abdulai v. Ashcroft, 239 F.3d 542, 547 (3d Cir. 2001).

Where, as here, the BIA adopts the findings of the IJ and discusses some of the bases for

the IJ’s opinion, this Court will review both opinions.1 See Xie v. Ashcroft, 359 F.3d

239, 242 (3d Cir. 2004). We review factual findings for substantial evidence, see

Briseno-Flores v. Att’y Gen., 492 F.3d 226, 228 (3d Cir. 2007), upholding them “unless

any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. §

1252(b)(4)(B); see also Dia v. Ashcroft, 353 F.3d 228, 249 (3d Cir. 2003) (en banc).

                                            III.

              Hu first argues that the IJ should have granted him relief because the IJ

found him credible. Not so. A credible alien’s testimony still must establish eligibility

for asylum. To be eligible, Hu must demonstrate either past persecution or a well-

founded fear of future persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion. See Vente v. Gonzales, 415 F.3d 296,

1
 We reject the government’s arguments that this we may review only the BIA’s decision,
and that Hu waived consideration of the BIA’s decision by phrasing his claims in terms
of the IJ’s decision only.
                                             3
300 (3d Cir. 2005).

              Hu claimed past persecution based on his wife’s forced abortion, a claim

which is now foreclosed by this Court’s opinion in Lin-Zheng v. Attorney General, 557

F.3d 147, 156-57 (3d Cir. 2009) (en banc). However, the spouse of someone who has

been forced to undergo an abortion may establish eligibility for asylum by demonstrating

that he was persecuted or has a well-founded fear of persecution for his “other resistance”

to a coercive population control program. Lin-Zheng, 557 F.3d at 157. Hu claims that

his physical assault during his wife’s detention and abortion constitutes persecution for

his resistance to China’s policies. The IJ and BIA disagreed, finding that Hu’s admittedly

minor injuries did not constitute persecution. See Voci v. Gonzales, 409 F. 3d 607, 614-

15 (3d Cir. 2005). Additionally, Hu suffered no further harassment or mistreatment, even

after having an argument with family planning officials. Accordingly, the evidence in the

record does not compel a contrary conclusion. See Guo v. Ashcroft, 386 F.3d 556, 561

(3d Cir. 2004).

              Substantial evidence also supports the IJ’s and BIA’s determination that Hu

failed to show a well-founded fear of persecution. Hu states that his resistance to China’s

policies puts him at risk for persecution. The IJ correctly determined that this fear was

too speculative to qualify Hu for asylum. Likewise, the IJ also found that the additional

risks that Hu and his wife may face if they choose to violate China’s policies are too

speculative to form a basis for asylum relief. The BIA also noted that Hu’s wife has

complied with the family planning requirements since Hu left, has not been subjected to
                                             4
more harm, and has not been made to pay any fines. In addition, the IJ and BIA correctly

determined that Hu failed to present any particularized evidence showing that he will face

persecution because he left China illegally. See, e.g., Wang v. Ashcroft, 368 F.3d 347,

350 (3d Cir. 2004). Accordingly, Hu has not met his burden of proof for asylum relief.

              As Hu has failed to meet the burden for asylum, he fails to meet the higher

burden for withholding of removal under 8 U.S.C. § 1231(b)(3). See Lukwago v.

Ashcroft, 329 F.3d 157, 182 (3d Cir. 2003). Likewise, the record does not support his

claim for CAT protection. See id. at 182-83. Hu claims that the IJ did not consider a

country report on conditions in China in considering his claim for relief under CAT, but

does not point to anything in the report that demonstrates that it is more likely than not

that he will be tortured if returned to China. See id. Accordingly, the IJ and BIA

properly denied CAT relief.

                                            IV.

              For the foregoing reasons, we will deny the petition for review.




                                              5